Citation Nr: 0945638	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.   Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for hernia, to include 
as secondary to colon cancer.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Louisville, Kentucky RO.


FINDINGS OF FACT

1.  The Veteran demonstrated a Level I hearing acuity in his 
right and left ears at August 2006 and February 2008 VA 
audiological examinations.  

2.  Colon cancer was not manifested in active service, and 
any current residuals of colon cancer are not otherwise 
etiologically related to such service, to include in-service 
exposure to ionizing radiation.

3.  The competent evidence of record shows that the Veteran's 
currently diagnosed hernia was not caused by a service-
connected disability or otherwise related to his period of 
active military service.
    

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2009).

2.  The Veteran's colon cancer, claimed as secondary to 
exposure to ionizing radiation, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

3.  The Veteran's hernia is not proximately due to or the 
result of a service-connected disability or otherwise related 
to his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).
  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2008, July 2008, August 2006, May 2006, and March 
2006 correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection and an increased initial evaluation for his 
claimed disorders, including specific notification of the 
rating criteria under VA regulations for hearing impairment, 
while also describing the types of evidence that the Veteran 
should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  Finally, the VCAA notice letters provided the 
Veteran with notice of the elements of degree of disability 
and effective date.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 
100 percent depending on the disability involved and based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  
  
Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected hearing loss involves 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  
      
The Board further notes that the Veteran was provided with a 
copy of the January 2007 rating decision, the March 2008 
statement of the case (SOC), and the July 2009 supplemental 
statement of the case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's private and VA treatment records and associated 
them with the claims file.  In the present case, the RO 
submitted a request to the Naval Dosimetry Center in August 
2006 in order to verify the Veteran's exposure to ionizing 
radiation and to obtain a dose estimate.  See 38 C.F.R. 
§ 3.309(d) (2009).  The Veteran was also afforded with 
compensation and pension examinations in August 2006 and 
February 2008, and his service treatment records are 
associated with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case for the Veteran's hearing loss 
disability, colon cancer, and hernia were more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  




Hearing Loss

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether staged ratings are warranted. 
However, it finds that the disability has not significantly 
changed and that a uniform rating is appropriate.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  38 C.F.R. § 4.85 (2009).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2009).

In the present case, the Veteran seeks a higher initial 
evaluation for his service-connected bilateral hearing loss.  
The record reflects that the Veteran was granted service 
connection and assigned a noncompensable evaluation under 
Diagnostic Code 6100 in a January 2007 rating decision.  

The Board initially notes that the record contains no 
evidence of complete deafness in either ear.  Indeed, at an 
August 2006 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 50 decibels (dB) 
at 500 Hertz (Hz), 50 dB at 1000 Hz, 35 dB at 2000 Hz, 50 dB 
at 3000 Hz, and 60 dB at 4000 Hz with a pure tone threshold 
average of 48.75 and a speech recognition score of 96 percent 
for the right ear; and 45 dB at 500 Hz, 45 dB at 1000 Hz, 40 
dB at 2000 Hz, 50 dB at 3000 Hz, and 60 dB at 4000 Hz with a 
pure tone threshold average of 48.75 and a speech recognition 
score of 96 percent for the left ear.

Then, at a February 2008 VA audiological examination, the 
Veteran exhibited pure tone thresholds as follows: 50 dB at 
500 Hz, 50 dB at 1000 Hz, 40 dB at 2000 Hz, 50 dB at 3000 Hz, 
and 55 dB at 4000 Hz with a pure tone threshold average of 
48.75 and a speech recognition score of 94 percent for the 
right ear; and 45 dB at 500 Hz, 45 dB at 1000 Hz, 40 dB at 
2000 Hz, 50 dB at 3000 Hz, and 60 dB at 4000 Hz with a pure 
tone threshold average of 48.75 and a speech recognition 
score of 94 percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
August 2006 and February 2008 audiometric results reveal that 
the Veteran demonstrated a Level I hearing acuity in both 
ears.  Thus, Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated at these examinations for the entire appeal 
period.  38 C.F.R. § 4.85 (2009).  Additionally, the Board 
notes that the test results from the audiological 
examinations did not show an exceptional pattern of hearing 
impairment for either ear.  Furthermore, a review of relevant 
VA treatment records shows that there are no audiometric 
findings included therein showing a greater level of 
impairment than the aforementioned audiometric results.    

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 throughout the entire appeal period, and 
entitlement to a compensable rating for bilateral hearing 
loss on a schedular basis is denied.  

To the extent that the Veteran's bilateral hearing loss 
disability may affect his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards are 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Colon Cancer and Hernia

The Veteran contends that he was exposed to radiation as a 
result of his official duties in the general maintenance of 
nuclear weapons aboard the USS America.  According to the 
Veteran, working in proximity to and straddling these weapons 
eventually caused his colon cancer.  He further asserts that 
he developed hernia from his surgery to remove the cancer.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

First, service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
  
Second, if a Veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Alternatively, 
if a Veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a period 
specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The evidence of record demonstrates that the Veteran was not 
exposed to radiation in service.  As mentioned previously, 
the RO asked the Naval Dosimetry Center to verify the 
Veteran's radiation exposure.  In September 2006, the Naval 
Dosimetry Center responded that records revealed no reports 
of occupational exposure to ionizing radiation pertaining to 
the Veteran.  Additionally, the Dosimetry Center stated that 
the reports in his files of occupational exposure to ionizing 
radiation from the USS America for the period from September 
1969 to July 1973 did not list the Veteran.  Therefore, the 
Dosimetry Center concluded that it was likely that any 
potential sources of radiation exposure were of sufficiently 
low intensity to preclude the need for monitoring the 
Veteran.  Accordingly, while it is certainly a possibility, 
the preponderance of the evidence weighs against the 
Veteran's claim that he was exposed to ionizing radiation 
aboard the USS America.  

Therefore, because the evidence does not demonstrate that the 
Veteran was exposed to radiation, service connection is not 
warranted under either 38 C.F.R. § 3.309(d) or § 3.311.  
Still, it is possible for the Veteran to succeed on a theory 
of direct service connection.  As to that theory, the Veteran 
underwent a compensation and pension examination for his 
intestines in February 2008.  After examining the Veteran and 
confirming his diagnosis of colon cancer status post 
hemicolectomy, the examiner found that there was not 
sufficient evidence to support the Veteran's claim of 
entitlement to service connection for colon cancer due to 
radiation exposure and opined that colon cancer is less 
likely than not secondary to radiation exposure while in the 
Navy.  To support this opinion, the examiner cited various 
medical literature.  According to some of these sources, 
there are many risk factors for colon cancer, but exposure to 
radiation was not cited as one.  The record does not contain 
a competent medical opinion to the contrary.

Since the only evidence supporting the appellant's claim is 
lay evidence that speculates as to the connection between the 
Veteran's purported in-service radiation exposure and his 
current colon cancer, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for colon cancer.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

In regards to the Veteran's second claim, the Veteran cannot 
become service-connected for his hernia on a secondary basis 
because his claim for entitlement to service connection for 
colon cancer is denied.  Indeed, the Veteran's only claim 
regarding his hernia was that it was a result of his colon 
surgery.  The record indicates that he had hernia repair 
surgery in 2003 and was diagnosed with incisional hernia 
after hemicolectomy.  Therefore, the Board finds that service 
connection is not warranted for the Veteran's hernia because 
he does not allege, and the competent evidence of record does 
not show, that this disability is related to his period of 
active military service and because he cannot establish 
service connection on a secondary basis given that his claim 
of entitlement to service connection for colon cancer is 
denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss is denied.

2.   Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation is denied.

3.  Entitlement to service connection for hernia, to include 
as secondary to colon cancer is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


